UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LOGAN CHENG,

                          Plaintiff,
                                                     20 Civ. 5678 (KPF)
                   -v.-
                                                           ORDER
WENGUI GUO,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      There is currently a conference scheduled in this matter for May 27,

2021, at 3:30 p.m. Due to unforeseen conflicts in the Court’s schedule, the

Court regretfully must adjourn the conference to June 3, 2021, at 10:00 a.m.

The dial-in information is as follows: At 10:00 a.m. the parties shall call (888)

363-4749 and enter access code 5123533. Please note, the conference will not

be available prior to 10:00 a.m.

      SO ORDERED.

Dated: May 24, 2021
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
